
	
		I
		112th CONGRESS
		1st Session
		H. R. 1154
		IN THE HOUSE OF REPRESENTATIVES
		
			March 17, 2011
			Mr. Carter (for
			 himself, Mrs. Bachmann,
			 Mr. Bachus,
			 Ms. Bordallo,
			 Mr. Brady of Pennsylvania,
			 Mr. Carnahan,
			 Mr. Chaffetz,
			 Mr. Culberson,
			 Mrs. Davis of California,
			 Mr. Diaz-Balart,
			 Mr. Grimm,
			 Mr. Fitzpatrick,
			 Mr. Flores,
			 Mr. Huizenga of Michigan,
			 Ms. Kaptur,
			 Mr. King of Iowa,
			 Mr. Kildee,
			 Mr. Kissell,
			 Mr. LoBiondo,
			 Mr. McCaul,
			 Mr. McGovern,
			 Mr. Mica, Mrs. Miller of Michigan,
			 Mr. Neal, Mr. Pence, Mr.
			 Platts, Mr. Roe of
			 Tennessee, Mrs. Schmidt,
			 Mr. Towns,
			 Mr. Westmoreland,
			 Mr. Wittman,
			 Mr. Young of Alaska,
			 Mr. Chabot, and
			 Mr. Stivers) introduced the following
			 bill; which was referred to the Committee
			 on Veterans’ Affairs
		
		A BILL
		To amend title 38, United States Code, to prevent the
		  Secretary of Veterans Affairs from prohibiting the use of service dogs on
		  Department of Veterans Affairs property.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans Equal Treatment for Service Dogs
			 Act or the VETS Dogs
			 Act.
		2.FindingsCongress makes the following
			 findings:
			(1)The usage of
			 medical service dogs among veterans is increasing.
			(2)The Department of
			 Veterans Affairs currently allows seeing-eye dogs in Department
			 facilities.
			(3)The Department
			 does not place any limitations on the access of seeing-eye dogs to Department
			 facilities.
			(4)The Americans With
			 Disabilities Act requires that a public entity or place of public accommodation
			 modify its polices, practices, and procedures to allow an individual with a
			 disability to use a service animal.
			3.Use of service
			 dogs on property of the Department of Veterans AffairsSection 901 of title 38, United States Code,
			 is amended by adding at the end the following new subsection:
			
				(f)The Secretary may not prohibit the use of
				service dogs in any facility or on any property of the Department or in any
				facility or on any property that receives funding from the
				Secretary.
				.
		
